UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7123



ANTONIO SANTELL,

                                              Plaintiff - Appellant,

          versus


J. E. LAFAVE, Lieutenant,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
99-1801-PJM)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Santell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Santell appeals the district court’s orders summarily

dismissing his civil right complaint and denying his motion to

vacate. We have reviewed the record and the district court’s memo-

randum and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. See Santell v. Lafave, No. CA-99-

1801-PJM (D. Md. July 9 & Aug. 2, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




     *
       Although the district court’s order denying the motion to
vacate is marked as “filed” on July 30, 1999, the district court’s
records show that it was entered on the docket sheet on August 2,
1999. Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the order was entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 803 F.2d 1232, 1234-35 (4th Cir.
1986).


                                2